Citation Nr: 0913753	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder, claimed as residuals of pleurisy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board of Veterans' Appeals 
(Board) in November 2008 for further development and is now 
ready for disposition.

As noted in the Board's 2008 decision, the Veteran raised a 
claim for an increased rating for posttraumatic stress 
disorder in March 2007.  Since this issue has not been 
developed by the RO, it is referred for appropriate action.
 

FINDINGS OF FACT

1.  A chronic lung disorder is not currently shown.

2.  X-ray evidence of lung pathology is not related to 
service.


CONCLUSION OF LAW

A chronic lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service treatment records reflected that the Veteran reported 
chest pain in July 1968.  His lungs were clear to 
auscultation, and the impression was early pleurisy.  He was 
treated with penicillin.  His October 1969 separation 
examination was negative for any lung or pleuritic problem, 
and a chest X-ray taken that month was negative.  Therefore, 
the evidence does not show a chronic lung disorder in 
service.

The record does not contain post-service evidence of lung or 
chest symptomatology for many years after service discharge.  
The Veteran filed the claim in 2004 asserting residuals from 
pleurisy.  A subsequent 2005 VA respiratory disorders 
examination report noted that he had a bout of pneumonia in 
the 1980s and that he has not had any problems since then.  

It was noted that he was active and worked in a feed store 
lifting lots of bags of animal feed without difficulty.  He 
reported no chest pain and no shortness of breath.  Pulmonary 
function testing (PFT) revealed normal spirometry, normal 
lung volumes, and no bronchodilator effect.  A chest X-ray 
revealed bilateral hyperaeration suggesting obstructive 
pulmonary changes.  The examiner diagnosed pleurisy in 1968 
and pneumonia in 1980 "without any detectable residuals 
effect from the above."  A reasonable reading of the 
examination report is that the Veteran had no chronic lung 
disease at that time.

The 2008 Board remand requested a VA medical opinion, to 
include a review of the PFT and X-ray results, and to provide 
an opinion as to any lung disability present, including 
whether any current lung disability was related to the in-
service treatment for pleurisy.  The subsequent November 2008 
VA medical opinion was provided by the same physician who had 
examined the Veteran in 2005.  

The physician noted that the claims folder was reviewed 
extensively.  He reflected that the 2005 chest X-ray, which 
indicated some bilateral lower lobe hyperaeration, was 
suggestive of obstructed pulmonary changes.  The physician 
concluded that there was no evidence of pulmonary disease 
diagnosed at that time based on the normal PFT studies.  

The physician explained that the "pleurisy . . . is an 
infection outside the lungs, an infection in the lining 
between the lung and the chest wall, and is unrelated to 
bronchial pulmonary disease."  Regardless, he concluded that 
"any lung disease that might be present today is unrelated 
to pleurisy."  A reasonable reading of the opinion is that 
even if lung disease was present, which the physician did not 
concede, it was not related to an in-service incident of 
pleurisy.  

Therefore, even assuming that the Veteran has a lung 
disorder, the Board emphasizes the multi-year gap between the 
early pleurisy noted in service (1968), the intercurrent bout 
of pneumonia (1980), and the X-ray results suggesting 
obstructed pulmonary changes in 2005 (over a 35-year gap 
between the pleurisy in service and the X-ray). 

Further, during the 2005 VA examination, the Veteran denied 
having any problems since his bout of pneumonia in the 1980s.  
His statements denying symptomatology for many years after 
service constitute negative evidence.  As such, the evidence 
does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board has considered statements from the Veteran 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued lung problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to a lung disorder for many years following 
active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
competent evidence does not attribute a current lung disorder 
to active duty, despite the Veteran's contentions to the 
contrary.    

Of note, the Board places significant probative value on the 
2008 VA medical opinion undertaken specifically to address 
the issue on appeal.  After reviewing the claims file, 
including his interview and examination of the Veteran in 
2005, the examiner opined that it was less likely than not 
that the Veteran had a lung disability that was related to 
service.  The examiner provided a reasoned basis for his 
opinion, noting that lung disease is physiologically 
different from pleurisy.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

Again, the Board emphasizes the lack of a current diagnosis 
of a lung disorder.  Despite the findings of the 2005 X-ray, 
which indicated signs of obstructed lung disease, in both 
2005 and again in 2008, the VA physician concluded that the 
Veteran did not have a current lung disability or residuals 
of pleurisy.  There is no other medical evidence in the 
record which addresses whether there is a current disability 
involving the lungs or residuals of pleurisy.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

The Board has also considered his statements regarding his 
claim.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
chronic lung pathology is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Such competent evidence has been provided by the physician 
who examined the Veteran during the current appeal and by 
service records obtained and associated with the claims file.  
The Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is 
not applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

A supplemental statement of the case was thereafter issued in 
December 2008, curing any timing problem.  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records.  Next, 
specific VA medical opinions pertinent to the issue on appeal 
were obtained in May 2005 and November 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A claim for service connection for a lung disorder, claimed 
as residuals of pleurisy, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


